                                          Case 5:18-cv-07109-SVK Document 90 Filed 03/19/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DAVID JIMENEZ,                                    Case No. 18-cv-07109-SVK
                                   8                    Plaintiff,
                                                                                           ORDER REGARDING JOINT
                                   9             v.                                        PROPOSED NOTICE
                                  10     HAXTON MASONRY, INC.,                             Re: Dkt. No. 89
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          The Court finds that the proposed class notice (Dkt. 89-1) provides appropriate notice of

                                  14   the certified class claim and FLSA collective action in this matter. It is hereby approved.

                                  15          SO ORDERED.

                                  16   Dated: March 19, 2021

                                  17

                                  18
                                                                                                    SUSAN VAN KEULEN
                                  19                                                                United States Magistrate Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
